DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: Figure 6, Step S702’.  
The drawings are objected to because the unlabeled rectangular box in Fig. 3 should be provided with a descriptive text label.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities: Paragraphs 0082-0098 make repeated references to a "Figure 6" which should be corrected to the appropriate reference to Fig. 6-1, 6-2, and/or 6-3.  
Appropriate correction is required.
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-27 and 29-31 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are: a database or other storage element including the established patterns for predetermined movements. 

Claim 19 recites the limitation “a supervisory pattern” multiple times throughout the claim. There is insufficient clarity in this limitation. It is unclear what characteristics distinguish the claimed 

Claim 20 recites the limitation “a supervisory pattern” in lines 2-3 of the claim. There is insufficient clarity in this limitation. It is unclear what characteristics distinguish the claimed supervisory patterns and from where the supervisory patterns are obtained. At present, a supervisory pattern is interpreted to be any reference pattern of motion which may be used for comparison. 
Claim 21 recites the limitation “a supervisory pattern” multiple times throughout the claim. There is insufficient clarity in this limitation. It is unclear what characteristics distinguish the claimed supervisory patterns and from where the supervisory patterns are obtained. At present, a supervisory pattern is interpreted to be any reference pattern of motion which may be used for comparison.
Claim 22 recites the limitation “a supervisory pattern” in lines 2-3 of the claim. There is insufficient clarity in this limitation. It is unclear what characteristics distinguish the claimed supervisory patterns and from where the supervisory patterns are obtained. At present, a supervisory pattern is interpreted to be any reference pattern of motion which may be used for comparison.

Claim 23 recites the limitation “short-time FFT” in line 2 of the claim.  There is insufficient clarity in the claim; t At present, the claim is interpreted to refer to a Fast Fourier Transform.


Claim 29 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are: a database or other storage element including the established patterns for predetermined movements. 

Claim 31 recites the limitation “wherein the predetermined movement further comprises a tapping motion associated with a motion of the jaw movement and a left and right translation motion of the tongue associated with a motion of the tongue movement.” There is insufficient clarity in this limitation; at present it is unclear whether the “tapping motion” and “left and right translation motion” listed in this claim are components of a larger predetermined movement such as those listed in claim 30 of the instant application, or if these are meant to be separate individual predetermined movements. The claim is presently interpreted to refer to an additional component of a predetermined movement as claimed in claim 30.

Claims 2-27 and 30 are further rejected under 35 U.S.C. 112(b) for their dependence on claims 1 and 29, which have been deemed indefinite in paragraphs 13 and 14 of this action.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Utilizing the two step process adopted by the Supreme Court (Alice Corp vs CLS Bank Int'l, US
Supreme Court, 110 USPQ2d 1976 (2014) and the recent 101 guideline Federal Register Vol. 84, No., Jan
2019)), determination of the subject matter eligibility under the 35 U.S.C. 101 is as follows: Specifically, the Step 1 requires claim belongs to one of the four statutory categories (process, machine, manufacture, or composition of matter). If Step 1 is satisfied, then in the first part of Step 2A (Prong One), identification of any judicial recognized exceptions in the claim is made. If any limitation in the claim is identified as judicial recognized exception, then in the second part of Step 2A (Prong Two), 
Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception, in this case an abstract idea, without significantly more. The claim recite(s) "processing means for outputting a processed myoelectric signal by applying predetermined processing on the detected myoelectric signal; and determination means for determining a motion level in the predetermined movement of the subject, based on a pattern contained in the processed myoelectric signal". This judicial exception is not integrated into a practical application and the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.
	Claim 1 satisfies Step 1, namely the claim is directed to one of the four statutory classes, machine. Following Step 2A Prong one, any judicial exceptions are identified in the claims. In claim 1, the limitations "processing means for outputting a processed myoelectric signal by applying predetermined processing on the detected myoelectric signal; and determination means for determining a motion level in the predetermined movement of the subject, based on a pattern contained in the processed myoelectric signal" are abstract ideas as they are directed to a mental process. With the identification of an abstract idea, the next phase is to proceed Step 2A, Prong Two, wherewith additional elements and taken as a whole, evaluation occurs of whether the identified abstract idea is integrated into a practical application.

	In Step 2B, claim 1 does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the present elements amount to no more than mere indications to apply the exception.
	In Summary, claim 1 recites abstract idea without being integrated into a practical application, and does not provide additional elements that would amount to significantly more. As such, taken as a whole, the claim and is ineligible under the 35 U.S.C. 101.
Claims 19-26 are rejected under 35 U.S.C. 101 because the claimed invention to a judicial exception, in this case an abstract idea, without significantly more. As each of these claims depends from claim 1, which was rejected under 35 U.S.C. 101 in paragraph 22 of this action, these claims must be evaluated on whether they sufficiently add to the practical application of claim 1, or comprise significantly more than the limitations of claim 1.

Besides the abstract idea of claims 1 and 19, claim 20 recites the limitation “wherein the learning processing is applied using a supervisory pattern of a motion of a jaw movement, a supervisory pattern of a motion of a tongue movement, and a supervisory pattern of a motion of a throat movement.” The claim element of claim 1 of a system for evaluating movement of a subject is recited with a high level of generality (as written, the determination could be done by a person or generic computer in an undefined manner such as by making a personal judgment after seeing a healthy person perform an action first). This limitation provides no practical application, nor does it provide meaningful limitations to the abstract idea.
Besides the abstract idea of claims 1, 19, and 20, claim 21 recites the limitation “wherein the learning processing is applied using at least a supervisory pattern of a mouth opening and closing motion associated with the motion of a jaw movement, at least a supervisory pattern of a tongue raising motion, a supervisory pattern of a right side translation motion of the tongue, a supervisory pattern of a 
Besides the abstract idea of claims 1 and 19-21, claim 22 recites the limitation “wherein the learning processing is applied by further using a supervisory pattern of a tapping motion associated with the motion of a jaw movement and a supervisory pattern of a left and right translation motion of the tongue associated with the motion of a tongue movement.” The claim element of claim 1 of a system for evaluating movement of a subject is recited with a high level of generality (as written, the determination could be done by a person or generic computer in an undefined manner such as by making a personal judgment after seeing a healthy person perform an action first). This limitation provides no practical application, nor does it provide meaningful limitations to the abstract idea.
Besides the abstract idea of claims 1 and 19-21, claim 23 recites the limitation “wherein the predetermined processing comprises frequency analysis processing, and the processed myoelectric signal comprises time series data for a frequency distribution of the myoelectric signal.” The claim element of claim 1 of a system for evaluating movement of a subject is recited with a high level of generality (as written, the processing could be done by a person with a generic computer in an undefined manner). This limitation provides no practical application, nor does it provide meaningful limitations to the abstract idea.
Besides the abstract idea of claims 1, 19-21, and 23, claim 24 recites the limitation “wherein the frequency analysis processing comprises a short-time FFT.” The claim element of claim 1 of a system for 
Besides the abstract idea of claims 1, 19-21, and 23, claim 25 recites the limitation “wherein the predetermined processing further comprises signal intensity extraction processing, and the processed myoelectric signal further comprises time series data for signal intensities of the myoelectric signal.” The claim element of claim 1 of a system for evaluating movement of a subject is recited with a high level of generality (as written, the processing could be done by a person with a generic computer in an undefined manner). This limitation provides no practical application, nor does it provide meaningful limitations to the abstract idea.
Besides the abstract idea of claims 1 and 19, claim 26 recites the limitation “wherein the determination means further evaluates a presence or absence of an impairment in the predetermined movement based on the degree of similarity.” The claim element of claim 1 of a system for evaluating movement of a subject is recited with a high level of generality (as written, the determination could be done by a person or generic computer in an undefined manner such as by making a personal judgment after seeing a healthy person perform an action first). This limitation provides no practical application, nor does it provide meaningful limitations to the abstract idea.
Besides the abstract idea of claim 1, claim 27 recites the limitation “wherein the detection means comprises a myoelectric sensor comprising two pairs of measurement electrodes, and wherein the two pairs of measurement electrodes are configured to be able to detect a myoelectric signal indicating an activity of a jaw muscle, a tongue muscle, or a throat muscle.” The claim element of claim 1 of a system for evaluating movement of a subject is recited with a high level of generality (as written, the detection could be done by a person or generic computer in an undefined manner, and the inclusion of the claimed detection means does not practically integrate the remaining limitations of claim 1). This 

Claim 28 is rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception, in this case an abstract idea, without significantly more. The claim recite(s) "outputting a processed myoelectric signal by applying predetermined processing on the detected myoelectric signal; and determining a motion level in the predetermined movement of the subject, based on a pattern contained in the processed myoelectric signal". This judicial exception is not integrated into a practical application and the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.
	Claim 28 satisfies Step 1, namely the claim is directed to one of the four statutory classes, method. Following Step 2A Prong one, any judicial exceptions are identified in the claims. In claim 28, the limitations "outputting a processed myoelectric signal by applying predetermined processing on the detected myoelectric signal; and determining a motion level in the predetermined movement of the subject, based on a pattern contained in the processed myoelectric signal" are abstract ideas as they are directed to a mental process. With the identification of an abstract idea, the next phase is to proceed Step 2A, Prong Two, wherewith additional elements and taken as a whole, evaluation occurs of whether the identified abstract idea is integrated into a practical application.
In Step 2A, Prong Two, the claim does not recite any additional elements or evidence that amounts to significantly more than the judicial exception. Besides the abstract idea, the claim recites the additional elements “a method for evaluating a movement of a subject, the method comprising: detecting a myoelectric signal indicating an activity of a muscle when a subject performs a movement intended to be a predetermined movement comprising a jaw movement, a tongue movement, and a throat movement”. Under the broadest reasonable interpretation, the claim elements are recited with a 
	In Step 2B, claim 28 does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the present elements amount to no more than mere indications to apply the exception.
	In Summary, claim 28 recites abstract idea without being integrated into a practical application, and does not provide additional elements that would amount to significantly more. As such, taken as a whole, the claim and is ineligible under the 35 U.S.C. 101.
Claim 29 is rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception, in this case an abstract idea, without significantly more. The claim recite(s) "processing means for outputting a processed myoelectric signal by applying predetermined processing on the detected myoelectric signal; and learning means for learning a pattern contained in the processed myoelectric signal as a pattern in the predetermined movement". This judicial exception is not integrated into a practical application and the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.
	Claim 29 satisfies Step 1, namely the claim is directed to one of the four statutory classes, machine. Following Step 2A Prong one, any judicial exceptions are identified in the claims. In claim 29, the limitations "processing means for outputting a processed myoelectric signal by applying predetermined processing on the detected myoelectric signal; and learning means for learning a pattern 
In Step 2A, Prong Two, the claim does not recite any additional elements or evidence that amounts to significantly more than the judicial exception. Besides the abstract idea, the claim recites the additional elements “a classifier used for evaluating a movement of a subject, the classifier comprising: detection means for detecting a myoelectric signal indicating an activity of a muscle when a subject with no impairment in a predetermined movement comprising a jaw movement, a tongue movement, and a throat movement performs the predetermined movement”. Under the broadest reasonable interpretation, the claim elements are recited with a high level of generality (as written, processing and determining may be performed by a person alone or with a generic computer in an undefined manner including reading measurements and giving a judgement) that there are no meaningful limitations to the abstract idea. Consequently, with the identified abstract idea not being integrated into a practical application, the next step is Step 2B, evaluating whether the additional elements provide "inventive concept" that would amount to significantly more than the abstract idea.
	In Step 2B, claim 29 does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the present elements amount to no more than mere indications to apply the exception.
	In Summary, claim 29 recites abstract idea without being integrated into a practical application, and does not provide additional elements that would amount to significantly more. As such, taken as a whole, the claim and is ineligible under the 35 U.S.C. 101.
Claims 30-31 are rejected under 35 U.S.C. 101 because the claimed invention to a judicial exception, in this case an abstract idea, without significantly more. As each of these claims depends from claim 29, which was rejected under 35 U.S.C. 101 in paragraph 24 of this action, these claims must be evaluated on whether they sufficiently add to the practical application of claim 29, or comprise significantly more than the limitations of claim 29.
Besides the abstract idea of claims 29, claim 30 recites the limitation “wherein the predetermined movement comprises at least a mouth opening and closing motion associated with the motion of a jaw movement, a tongue raising motion, a right side translation motion of the tongue, a left side translation motion of the tongue, and a forward extension motion of the tongue associated with the motion of a tongue movement, and at least a dry swallowing motion associated with the motion of a throat movement.” The claim element of claim 29 of a system for evaluating movement of a subject is recited with a high level of generality (as written, the learning a pattern could be done by a person or generic computer in an undefined manner such as by making a personal judgment after seeing a healthy person perform an action first). This limitation provides no practical application, nor does it provide meaningful limitations to the abstract idea.
Besides the abstract idea of claims 29 and 30, claim 31 recites the limitation “wherein the predetermined movement further comprises a tapping motion associated with the motion of a jaw movement and a left and right translation motion of the tongue associated with the motion of a tongue movement.” The claim element of claim 29 of a system for evaluating movement of a subject is recited with a high level of generality (as written, the learning a pattern could be done by a person or generic computer in an undefined manner such as by making a personal judgment after seeing a healthy person perform an action first). This limitation provides no practical application, nor does it provide meaningful limitations to the abstract idea.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 19-20, and 26-29 is/are rejected under 35 U.S.C. 102a(1) as being anticipated by Murayama (JP 2005304890A).
Regarding claim 1, Murayama teaches a system for evaluating a movement of a subject (Paragraph 0006—present invention arranges electrodes on a plurality of muscle surfaces involved in swallowing of a subject and provides surface myoelectricity), the system comprising: detection means for detecting a myoelectric signal indicating an activity of a muscle (Surface myoelectric measuring electrode 2, Fig. 2) indicating an activity of a muscle (Paragraph 0017—surface electromyography detects weak electricity from muscles as the muscle contracts as a person moves a portion of the body) when a subject performs a movement intended to be a predetermined movement (Paragraph 0028—the subject swallows a drink or food and a surface electromyogram is recorded) comprising a jaw movement, a tongue movement, and a throat movement (Electrode placements A, B, C, and D, Fig. 1). The electrode placement shown in Fig. 1 of Murayama along with the description of the invention as a means of evaluating the swallowing ability of the patient indicate that the system is capable of receiving electromyogram signals from movement of the jaw, tongue, and throat, as all three muscle groups are involved in the act of swallowing. Murayama further teaches the system includes processing means for outputting a processed myoelectric signal by applying predetermined processing on the detected myoelectric signal (Paragraph 0022—control section 7 for performing arithmetic processing such as 
Regarding claim 19, Murayama teaches the system of claim 1, wherein the determination means is subjected to learning processing (Paragraph 0035—learned by a neural network) using a supervisory pattern of a motion corresponding to the predetermined movement among a supervisory pattern of a motion of a jaw movement, a supervisory pattern of a motion of a tongue movement, and a supervisory pattern of a motion of a throat movement (Paragraph 0035—a large number of data from healthy persons and persons with dysphagia may be collected with identifying characteristics extracted and used for learning by a neural network; Electrode placements A, B, C, and D, Fig. 1). The electrode placement shown in Fig. 1 of Murayama along with the description of the invention as a means of evaluating the swallowing ability of the patient indicate that the system is capable of receiving electromyogram signals from movement of the jaw, tongue, and throat, as all three muscle groups are involved in the act of swallowing. Murayama further teaches that a degree of similarity to a myoelectric signal generated when there is no impairment in the predetermined movement is outputted (Paragraph 0034—presence or absence of dysphagia is judged from correspondence or disagreement of data), wherein the determination means comprises: calculation means (Paragraph 0036—automatically calculate an evaluation item from recorded data) for calculating a degree of similarity between the pattern contained in the processed myoelectric signal and the supervisory pattern (Claim 1—comparing the parameters extracted from the figure with data of a healthy person and a handicapped person, and evaluating the difference).

Regarding claim 26, Murayama teaches the system of claim 19 as well as wherein the determination means further evaluates a presence or absence of an impairment in the predetermined movement based on the degree of similarity (Paragraph 0034—presence or absence of dysphagia is judged from correspondence or disagreement of data).
Regarding claim 27, Murayama teaches the system of claim 1, wherein the detection means comprises a myoelectric sensor comprising two pairs of measurement electrodes (Paragraph 0024—the electrodes are worn every 1 pairs of 2 to 3 cm apart along the muscle), and wherein the two pairs of measurement electrodes are configured to be able to detect a myoelectric signal indicating an activity of a jaw muscle, a tongue muscle, or a throat muscle (Electrode placements A, B, C, and D, Fig. 1). The electrode placement shown in Fig. 1 of Murayama along with the description of the invention as a means of evaluating the swallowing ability of the patient indicate that the system is capable of receiving electromyogram signals from movement of the jaw, tongue, and throat, as all three muscle groups are involved in the act of swallowing.
Regarding claim 28, Murayama teaches a method for evaluating a movement of a subject (Paragraph 0001—a method of detecting dysphagia), the method comprising: detecting a myoelectric 
Regarding claim 29, Murayama teaches a classifier used for evaluating a movement of a subject (Paragraph 0006—present invention arranges electrodes on a plurality of muscle surfaces involved in swallowing of a subject and provides surface myoelectricity), the classifier comprising: detection means for detecting a myoelectric signal indicating an activity of a muscle (Surface myoelectric measuring electrode 2, Fig. 2) indicating an activity of a muscle (Paragraph 0017—surface electromyography detects weak electricity from muscles as the muscle contracts as a person moves a portion of the body) when a subject with no impairment in a predetermined movement (Paragraph 0028—the subject swallows a drink or food and a surface electromyogram is recorded; Paragraph 0035—a large number of .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21-25 and 30-31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Murayama in view of Sasaki (JP 2012232065-A).
Regarding claim 21, Murayama teaches the system of claim 20 as described in paragraph 28 of this action, however, Murayama does not teach wherein the learning processing is applied using at 
Regarding claim 22, Murayama teaches the system of claim 20 as described in paragraph 28 of this action, however, Murayama does not teach the additional limitations of claim 21, nor does it teach wherein the learning processing is applied by further using a supervisory pattern of a tapping motion associated with the motion of a jaw movement and a supervisory pattern of a left and right translation motion of the tongue associated with the motion of a tongue movement. Sasaki teaches the learning processing is applied by further using a supervisory pattern of a tapping motion associated with 
Regarding claim 23, Murayama teaches the system of claims 19 and 20, however, Murayama does not teach the limitations of claim 21. Sasaki teaches the limitations of these claims as shown above in this paragraph. Murayama further teaches wherein the predetermined processing comprises frequency analysis processing, and the processed myoelectric signal comprises time series data for a frequency distribution of the myoelectric signal (Paragraph 0031—frequency information is obtained by muscle activity time, muscle activity amount, delay time, frequency analysis, and the like).
Regarding claim 24, Murayama teaches the system of claims 19, 20, and 23, however, Murayama does not teach the limitations of claim 21. Sasaki teaches the limitations of these claims as shown above in this paragraph. Murayama further teaches wherein the frequency analysis processing comprises a short-time FFT (Paragraph 0031—FFT, Wavelet, short-time FFT, and the like).
Regarding claim 25, Murayama teaches the system of claims 19, 20, and 23, however, Murayama does not teach the limitations of claim 21. Sasaki teaches the limitations of these claims as shown above in this paragraph. Murayama further teaches wherein the predetermined processing further comprises signal intensity extraction processing, and the processed myoelectric signal further comprises time series data for signal intensities of the myoelectric signal (Paragraph 0031—muscle activity time, muscle activity amount; Paragraph 0034—using…power of area, maximum, peak frequency).

Regarding claim 31, Murayama teaches the system of claim 29 as described in paragraph 28 of this action, however, Murayama does not teach the additional limitations of claim 30, nor does it teach wherein the predetermined movement further comprises a tapping motion associated with the motion of a jaw movement and a left and right translation motion of the tongue associated with the motion of a tongue movement. Sasaki teaches the predetermined pattern further comprises a tapping motion associated with the motion of a jaw movement (Paragraph 0008—movement of the jaw, 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNA ROBERTS whose telephone number is (571)272-7912.  The examiner can normally be reached on M-F 7:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on (571) 272-5596.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALR/Examiner, Art Unit 3791                                                                                                                                                                                                        /CHRISTIAN JANG/Primary Examiner, Art Unit 3791